DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numerals 112, 118 and 119 in Figure 1.  While paragraph 24 of the Specification cites reference numeral 118, it is believed that this is a typographical error and should refer to ray path 115, since that is the ray path shown in the drawings reflecting off layer boundary 116 upwardly as ray path 117 as discussed in paragraph 24.  However, there is no discussion of reference numeral 112 or of what appears to be a second ray path (“118”) that reflects off boundary 104 as ray path 119.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 4 contains to references to 404.  It appears that the first seismic dataset should be labeled 402 as discussed in paragraph 38 of the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
In paragraph 24, on page 5, line 11, delete “118”, and insert --115--.  115 appears to be the correct reference numeral that corresponds to the ray reflecting off layer boundary 116 as ray path 117 in Figure 1.
In paragraph 39, there appears to be a typographical on page 10, line 5.  Further, it appears that this paragraph should reference Figure 5.

In paragraph 42, on page 11, line 7, delete “823”, and insert --813-- as shown in Figure 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 8, 11, 12, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2008/0010047 to Graf et al. (Graf).
Claim 1

With regard to detecting a second set of faults in the seismic dataset based on fault interpretation operations using a first set of interpretation parameters, Graf teaches producing new interpretation data (Fig. 2, steps 16, 18, pars. 48, 49).
With regard to determining a difference between the first set of faults and the second set of faults, Graf teaches determining that a fault is close to one or more other faults (Fig. 2, step 20; par. 50; Fig. 15).
With regard to generating a second set of interpretation parameters for the fault interpretation operations based on the difference between the first set of faults and the second set of faults, Graf teaches presenting potentially related faults and computing connection relationship properties (Fig. 2, step 22; Fig. 3, step 24; pars. 51, 52).
With regard to determining a feature of the subsurface geologic formation based on fault interpretation operations using the second set of interpretation parameters, Graf teaches computing a final model illustrating faults as connected (Fig. 3, step 28; par. 54).
Claim 4
Graf teaches that the seismic dataset is a three-dimensional seismic dataset (pars. 67, 118).
Claim 5
Graf teaches modifying a drilling operation based on the feature of the subsurface geologic formation, wherein modifying the drilling operation comprises at 
Claim 7
Graf teaches determining whether the difference between the first set of faults and the second set of faults is less than a threshold, wherein generating the second set of interpretation parameters is based on determining that the difference between the first set of faults and the second set of faults is less than the threshold (par. 50).
Claim 8
With regard to program code to: receive a training selection of a first set of faults located in a first subset of a seismic dataset for a subsurface geologic formation, Graf teaches computing models of faults (Fig. 2, steps 16, 18; pars. 48, 49).
With regard to program code to: detect a second set of faults in the seismic dataset based on fault interpretation operations using a first set of interpretation parameters, Graf teaches producing new interpretation data (Fig. 2, steps 16, 18, pars. 48, 49).
With regard to program code to: determine a difference between the first set of faults and the second set of faults, Graf teaches determining that a fault is close to one or more other faults (Fig. 2, step 20; par. 50; Fig. 15).
With regard to program code to: generate a second set of interpretation parameters for the fault interpretation operations based on the difference between the first set of faults and the second set of faults, Graf teaches presenting potentially related faults and computing connection relationship properties (Fig. 2, step 22; Fig. 3, step 24; pars. 51, 52).

Claim 11
Graf teaches that the seismic dataset is a three-dimensional seismic dataset (pars. 67, 118).
Claim 12
Graf teaches program code to modify a drilling operation based on the feature of the subsurface geologic formation, wherein modifying the drilling operation comprises at least one of changing a drilling direction, reducing rotational speed of a drill bit, and stopping rotation of the drill bit (par. 133).
Claim 14
Graf teaches program code to determine whether the difference between the first set of faults and the second set of faults is less than a threshold, wherein generating the second set of interpretation parameters is based on determining that the difference between the first set of faults and the second set of faults is less than the threshold (par. 50).
Claim 15
With regard to a drill string having a drill bit to drill a wellbore,
With regard to a processor,
With regard to a machine-readable medium having program code executable by the processor to cause the processor to: receive a training selection of a first set of 
With regard to causing the processor to: detect a second set of faults in the seismic dataset based on fault interpretation operations using a first set of interpretation parameters, Graf teaches producing new interpretation data (Fig. 2, steps 16, 18, pars. 48, 49).
With regard to causing the processor to: determine a difference between the first set of faults and the second set of faults, Graf teaches determining that a fault is close to one or more other faults (Fig. 2, step 20; par. 50; Fig. 15).
With regard to causing the processor to: generate a second set of interpretation parameters for the fault interpretation operations based on the difference between the first set of faults and the second set of faults, Graf teaches presenting potentially related faults and computing connection relationship properties (Fig. 2, step 22; Fig. 3, step 24; pars. 51, 52).
With regard to causing the processor to: determine a feature of the subsurface geologic formation based on fault interpretation operations using the second set of interpretation parameters, Graf teaches computing a final model illustrating faults as connected (Fig. 3, step 28; par. 54).
Claim 18
Graf teaches that the seismic dataset is a three-dimensional seismic dataset (pars. 67, 118).
Claim 19
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of US Patent Application Publication 2017/0337302 to Mezghani et al. (Mezghani).
Claim 2
Graf teaches all the limitations of claim 1 upon which claim 2 depends.  Graf does not teach that the second set of interpretation parameters is determined based on a stochastic optimization.  Mezghani teaches using stochastic optimization (pars. 186, 187, 191).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fault modeling, as taught by Graf, to include stochastic optimization, as taught by Mezghani, because then there would have been advantage when solving problems that involve uncertainty and randomness (Mezghani, par. 186).
Claim 9

Claim 16
Graf teaches all the limitations of claim 15 upon which claim 16 depends.  Graf does not teach that the second set of interpretation parameters is determined based on a stochastic optimization.  Mezghani teaches using stochastic optimization (pars. 186, 187, 191).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fault modeling, as taught by Graf, to include stochastic optimization, as taught by Mezghani, because then there would have been advantage when solving problems that involve uncertainty and randomness (Mezghani, par. 186).
Allowable Subject Matter
Claims 3, 6, 10, 13, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.